Title: To George Washington from Brigadier General Samuel Holden Parsons, 5 June 1777
From: Parsons, Samuel Holden
To: Washington, George



Dear General
New Haven [Conn.] 5th of June 1777

I have not been much Us’d to ask Favors of your Excellency nor do I wish in any Instance to be gratified where the Public Service will be injurd by it. As I have had much Trouble in raising & forming the Regiments in this State, I should esteem it a particular Favor if I could be indulged in having the first Regiment, Col. Wyllys’s, Col. Bradly’s & Col. Saml Webb’s arrangd in the Brigade I am to command; I am warranted to Say ’twill be as agreable to Col. Webb as to be arrangd with General Varnum where he understands he is a present placd. if tis inconvenient to alter that Arrangement, I should be pleasd to have either Douglass’s or Durkee’s Regiment instead of Col. Saml Webb’s.
I shall go out to Camp the Day after to Morrow, about Eight Hundred Men have marchd for Peeks kill the last Week & this Day, I hope As many more will be ready by the End of this Week but find it exceedingly difficult to Accoutre them in Season & their Cloathing is not furnishd in proper Time. I am yr Excellency’s Obedt he Servt

Saml H. Parsons

